Citation Nr: 9901097	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97 34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to July 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a November 1997 RO decision which denied the 
veterans claim for service connection for colon cancer, 
claimed as secondary to herbicide exposure.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for colon cancer.


CONCLUSION OF LAW

The veterans claim for service connection for colon cancer, 
claimed as secondary to herbicide exposure, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1962 to July 
1970, including service in Vietnam.  A review of his service 
medical records does not show any evidence of colon problems, 
including colon or rectal cancer.

There are no pertinent post-service medical records until 
1997.

Private medical evidence, dated in September 1997, shows that 
the veteran reported that he had been in reasonably good 
health until two months earlier, when he started to 
experience increased rectal bleeding.  Reportedly, in August 
1997, he underwent proctoscopy, which revealed a fairly large 
rectal mass.  A biopsy of the mass revealed infiltrating 
adenocarcinoma of the rectum.  In early September 1997, he 
underwent surgical treatment for colon cancer.  Records from 
September 1997 note that the veteran had a family history of 
cancer, in that his mother had colon cancer and his sister 
had breast cancer. 

II.  Legal Analysis

In a December 1998 informal hearing presentation, the 
veteran's representative requested that an opinion be 
solicited from an independent medical expert as to whether or 
not the veterans colon cancer is related to his exposure to 
herbicides during active duty.  According to VA regulation, 
an opinion of an independent medical expert may be obtained 
in cases where the medical issue under consideration is of 
such medical complexity or controversy as to justify 
soliciting an opinion from an independent medical expert.  38 
C.F.R. §§ 3.328, 20.901.  In this case, the Board finds that 
the issue is neither complex nor controversial to justify the 
solicitation of an opinion from an independent medical 
expert.  Moreover, as explained below, since the claim is not 
well grounded, there is no VA duty to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for carcinoma, if manifest to a 
compensable level within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The law also provides that a veteran who served in Vietnam is 
presumed to have been exposed to certain herbicide agents 
(e.g., Agent Orange), and service incurrence for certain 
specified diseases will be presumed based on such exposure to 
such agents during Vietnam service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Colon cancer is not among 
the listed conditions.  Id.  In fact, the VA Secretary, under 
the authority granted by the Agent Orange Act of 1991, Pub.L. 
102-4, 105 Stat. 11, has determined, based on reports from 
the National Academy of Sciences and other medical and 
scientific studies, that a presumption of service connection 
does not apply to gastrointestinal tumors (including colon 
cancer).  61 Fed.Reg. 41442 (1996); 59 Fed.Reg. 341 (1994).

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).

The veteran claims service connection for colon cancer.  He 
says his colon cancer is attributable to his being exposed to 
herbicides (Agent Orange) during his period of Vietnam 
service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For a service connection claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Brock v. Brown, 
10 Vet. App. 155 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).

In the instant case, the Agent Orange presumption of service 
connection does not apply to colon cancer.  The veteran has 
provided no competent medical evidence that his colon cancer, 
first shown decades after service, is related to service 
including Agent Orange exposure in Vietnam.  Id.  His 
statements in support of his claim, to the effect that his 
colon cancer is attributable to Agent Orange exposure, is not 
cognizable evidence since, as a layman, he has no competence 
to give a medical opinion on the etiology of the disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As no 
competent evidence of causality has been presented, the claim 
is not well grounded.

The Board notes that in a December 1998 written brief 
presentation, the veteran's representative argued that the VA 
had not fulfilled its duty to assist the veteran in the 
development of his claim for service connection for colon 
cancer, claimed as secondary to herbicide exposure.  It was 
argued that the VA Adjudication Manual, M21-1 imposes upon 
the VA the duty to assist even prior to the submission of a 
well-grounded claim.  The Board is of the opinion that recent 
decisions rendered by the U.S. Court of Veterans Appeals, 
including Carbino v. Brown, 10 Vet. App. 507 (1997), do not 
support this position.  In Carbino, the Court noted that, 
while the M21-1 provisions appear to volunteer the VAs 
assistance to a claimant prior to the submission of a well-
grounded claim, a recent decision by the United States Court 
of Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
In the instant case, the veteran has not provided evidence of 
a well-grounded claim; as such, the duty to assist does not 
attach.

While the VA does not have a statutory duty to assist prior 
to the submission of a well-grounded claim, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) in a 
statement of the case that informed the veteran of the 
reasons why his claim had been denied, and in the present 
decision the Board reminds him of the evidence that is 
required to make his claim well grounded. 


ORDER

Service connection for colon cancer, claimed as secondary to 
herbicide exposure, is denied. 


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
